Case 2:20-cv-01609-CCC-MF Document 14 Filed 02/23/21 Page 1 of 1 PagelID: 245

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

SAKET CHAUDHARI and SATYENDRA

CHAUDHARI .
| NOTICE OF APPEAL
Plaintiffs,
Case No. 2:20-cv-01609-CCC-MF
Vv.
Civil Action
MATTHEW PARKER, PARKER

CONSULTING SERVICES, INC. and JOHN
DOES (1-10) (representing unknown liable
defendants)

Defendants.

 

 

 

 

Notice is hereby given that the plaintiffs in the above-captioned action, Saket Chaudhari
and Satyendra Chaudhari (collectively, “Plaintiffs”), appeal to the United States Court of Appeals
for the Third Circuit from the final judgment entered on January 29, 2021, granting the motion to
dismiss of defendants Matthew Parker and Parker Consulting Services, Inc., for the reasons stated
in the opinion and order by United States District Judge Claire C. Cecchi, dated January 29, 2021.
Plaintiffs, through their undersigned counsel, appeal from each and every part of the District
Court’s order.

Dated: February 16, 2021
2 FRANZBLAU DRATCH, P.C.
7 /s/_ Stephen N. Dratch
- Stephen N. Dratch
354 Eisenhower Parkway
Livingston, New Jersey 07039

(973) 992-3700
Attorneys for Plaintiffs

{00221006 - 1}
